It is suggested by counsel for appellant upon rehearing that while the judgment of condemnation was rendered on March 31st, and only antedated the issuance of the license 4 days, this judgment was by the circuit court, and that the condemnation proceedings were started in the probate court, and that presumptively the judgment of the probate court antedated the license for more than 30 days, and that the judgment so rendered was not suspended by an appeal to the circuit court under the terms of section 3876 of the Code of 1907. We could and would indulge this presumption did this record not in effect affirm the fact that the judgment of the probate court was suspended; that is, it, in effect, shows that it was suspended and did not become operative as of the date of the rendition of same. In the first place, the bill of complaint (section 5) says:
"The public road on the Limestone county side of the river was only established on or about the 31st day of March, 1922."
This negatives the fact that the judgment of the probate court was not suspended and that the road was therefore established earlier than March 31st. Second, section 3876 of the Code provides that no appeal shall suspend the judgment, provided the amount of the damages assessed shall have been paid into court in money and a bond shall have been given in double the amount of such damages. The judgment entry of the circuit court, in effect, negatives a compliance by this appellant with these requirements as it is not against any sureties and directs execution for damages assessed and takes no account of the payment of same or any part thereof into the probate court which was a condition precedent to prevent a suspension of the judgment of said court by the appeal.
The rehearing is denied.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 197